Citation Nr: 0308785	
Decision Date: 05/08/03    Archive Date: 05/20/03	

DOCKET NO.  97-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for lymphocytic leukemia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from January 1960 to December 1962.

In an October 1991 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
lymphocytic leukemia.  The veteran was notified of that 
decision, as well as his appellate rights; however, a notice 
of disagreement was not received with which to initiate the 
appellate process.  Accordingly, that decision became final 
under the law and regulations then in effect.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 19.192 (1991).  

In December 1993, the veteran requested that the RO reopen 
his claim of entitlement to service connection for 
lymphocytic leukemia.  

In August 1997, the veteran had a hearing at the RO before 
the undersigned veterans law judge.  

In a decision, rendered in May 1999, the Board of Veterans' 
Appeals (Board) found that the veteran had submitted new and 
material evidence with which to reopen his claim.  The Board 
then remanded the case to the RO for further development.  

Following the requested development, and a de novo review of 
the record, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, denied the veteran's claim 
of entitlement to service connection for lymphocytic 
leukemia.  Thereafter, the case was returned to the Board for 
further appellate action.  






FINDING OF FACT

The veteran's lymphocytic leukemia was first manifested many 
years after service, and it has not been established that it 
is the result of any event in service.  


CONCLUSION OF LAW

Lymphocytic leukemia is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law. On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. 38 U.S.C.A. §§ 5102, 5103, 5103A.  That law 
also eliminated the concept of a well- grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that the VA cannot assist in the development of a claim that 
is not well grounded.  38 U.S.C.A. § 5107.  

By virtue of information sent to the veteran in letters to 
the veteran February 1994, September 1994, April 1996, and 
May 2002; the statement of the case (SOC); supplemental 
statements of the case (SSOC's); a November 1997 Board 
remand; and the Board's May 1999 decision and remand, the 
veteran and his representative were notified of evidence 
necessary to substantiate the claim of entitlement to service 
connection for lymphocytic leukemia.  Indeed, the SSOC issued 
in October 2002 referred specifically to the VCAA and 
informed the veteran of what evidence and information VA 
would obtain for him, with references to such materials as 
government reports and medical records.  The RO also 
explained what information and evidence the veteran needed to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO has made numerous attempts  efforts to obtain relevant 
records adequately identified by the veteran. For example, in 
March 1995, August 1995, and December 1997, the RO requested 
evidence from the Chief of Medicine and Surgery for 
Occupational Health and Pres., Department of the Navy.   In 
February 1996, letters to the veteran requested information 
regarding a Lieutenant Commander (Doctor) B.  In January 
1998, a request was sent to the National Personnel Records 
Center for additional service medical records.  In May 1998, 
a request was sent to the veteran for a nexus opinion from 
his private physician regarding a cause-and-effect 
relationship between lymphocytic leukemia and chemical 
exposure.  In May 1998, the RO also requested that the Chief 
of the Bureau of Medicine and Surgery for the Department of 
the Navy provide information regarding a Lieutenant Commander 
(Doctor) B.  In May 1998, the RO requested that Lieutenant 
Commander B. provide a nexus opinion between the veteran's 
lymphocytic leukemia and his claimed exposure to chemicals in 
service.  In May 1990 a request was sent to the Social 
Security Administration for the veteran's records.  In June 
2002, the RO requested the veteran's records from Cooper 
Hospital.  

Evidence received in association with the veteran's appeal 
consists of the veteran's service medical records; manuals 
and specifications from the Department of the Navy, dated 
from 1950 to 1960, regarding measures to prevent corrosions 
on ships; articles from the 1977 and June 1988 issues of the 
Lancet regarding occupational exposure to benzene; an article 
from the Journal of Occupational Medicine, dated in August 
1983, reflecting a relationship between lymphocytic leukemia 
and exposure to benzene and other solvents in the rubber 
industry; medical records and reports from A. P. B., M.D., 
dated from August 1989 through July 2002; the report of an 
examination performed by the VA in September 1991; the 
transcript of the hearing held in August 1997 before the 
undersigned Veterans Law Judge; an August 1998 opinion from 
L. S. B., a captain in the Navy Medical Corps; a November 
1998 statement from J. R. B., a commander in the Navy Medical 
Corps; and copies of the veteran's Social Security records, 
received in June 1999.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  In fact, it appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder.  In this regard, it should be noted 
that the veteran has not identified any outstanding evidence 
(which has not been sought by the VA) which could be used to 
support the issue of entitlement to service connection for 
lymphocytic leukemia.  Accordingly, there is no need for 
further development of the evidence in order to meet the 
requirements of the VCAA.  


II.  The Facts

The veteran's service medical records are negative for any 
complaints or clinical findings of lymphocytic leukemia or of 
exposure to chemicals, including benzene, yellow chromate, 
and/or red lead paint.  During his service entrance 
examination in November 1959, the veteran responded in the 
negative when they asked if he then had, or had ever had, a 
tumor, growth, cysts, or cancer.  On examination, his skin 
and lymphatics were normal.  During the veteran's service 
separation examination in December 1962, the veteran's skin 
and lymphatics were also normal.  

During a November 1963 annual examination for the Reserves, 
the veteran responded in the negative, when asked if he then 
had or had ever had a tumor, growth, cysts, or cancer.  On 
examination, his skin and lymphatics were normal.  

Records from A. R. B., M.D., show that from August 1989, 
through July 2002, the veteran was treated for lymphocytic 
leukemia.  In August 1989, Dr. B. reported that the veteran's 
mother had died of pancreatic cancer and that veteran's 
father had died of leukemia.  It was noted that the veteran 
had lymphocytosis with possibilities of chronic lymphocytic 
leukemia, viral syndrome, and/or lymphoma in a leukemic 
phase.  It was also noted that the etiology of the veteran's 
lymphocytosis needed to be determined.  

In a December 1990 letter to the veteran's attorneys, Dr. B. 
stated that additional information was being sought to see if 
the veteran's occupational exposure could be of any 
connection to the veteran's hematological condition.  Dr. B. 
further stated that if indeed there was a positive 
correlation between exposure to the multiple agents listed 
and the veteran's hematological condition, he would 
communicate that fact.  On a note attached to the December 
1990 statement, Dr. B. reported that he had discussed such 
point with the veteran's lawyers at a later date.  Dr. B. 
concluded that he was unable to make a positive cause-and-
effect statement.  

In August 1994, Dr. B. reported that, while the veteran was 
working aboard ships in service, the veteran was exposed to 
multiple chemicals, including benzene, yellow chromate, and 
red lead.  Dr. B. stated that there were several pieces of 
literature which indicated increased risk of lymphocytic 
leukemia in chemical workers.  He noted that most such 
chemicals were used in solvent industries and included the 
use of benzene.  He concluded that the veteran's case needed 
reconsideration regarding a possible link between the 
veteran's medical illness and his prior exposure to chemicals 
in service.  

In extracts from military publications, dated from 1950 to 
1960, instructions were given for painting and for the 
application of other measures to prevent corrosion on ships.  
It was noted that the paints included red lead primer and 
pigment, zinc-yellow (zinc Chromate), dry.  

An article from the August 1983 issue of the Journal of 
Occupational Medicine discussed lymphocytic leukemia and its 
relationship to exposure to benzene and other solvents in the 
rubber industry.  It was noted that previous studies had 
shown that exposure to organic solvents, most notably 
benzene, had been shown to be causally related to leukemia.  

During the August 1997 hearing before the undersigned 
veterans law judge, the veteran testified that his leukemia 
had first been diagnosed in 1989 and was the result of 
exposure in service to benzene, yellow chromate, and red lead 
paint.  He stated that a Commander B. had told him of a 
causation between such exposure and the development of 
leukemia.  The veteran noted that he had had no chemical 
exposure prior to or after service.  

In articles from the Lancet, dated in 1977 and June 1988, it 
was noted that workers who had been exposed to benzene had an 
increased risk of leukemia.  

In August 1998, L. S. B., a captain in the United States Navy 
Medical Corps stated that acute benzene exposure caused 
central nervous system depression and the chronic exposure 
resulted in depression of the hematopoietic system and was 
associated with an increased incidence of leukemia and 
possible multiple myeloma.  Accumulated case reports and 
epidemiologic studies suggested a leukemogenic action of 
benzene in humans in which the leukemia tended to be acute 
and myeloblastic in type, often following aplastic changes in 
the bone marrow.  Captain B. also noted that benzene could 
induce chronic types of leukemia and that persons with 
aplastic anemia as a result of benzene exposure had been 
found to be a much greater risk of developing leukemia.  He 
further stated that the International Agency for Research on 
Cancer (IARC) had concluded that epidemiologic studies had 
established the clear association between benzene exposure 
and the development of acute myelogenous leukemia (AML) and 
that there was sufficient evidence that benzene was 
carcinogenic to humans.  

With regard to chromates, Captain B. noted an increased 
incidence of bronchogenic carcinoma in workers exposed to 
certain chromate dusts.  Nearly all of the implications of 
carcinogenicity had risen from studies of the worker 
population of the chromate-bichromate industry.  Results from 
studies and other occupations with chromium exposure were 
insufficient according to the IARC, to establish an increased 
cancer risk.  Finally, Captain B. noted that epidemiologic 
studies had not shown a relation between lead exposure and 
the incidence of cancer in humans, noting that the IARC had 
concluded that the evidence of carcinogenicity of lead to 
humans was inadequate.  

Captain B. noted that benzene toxicity had been known for 
several decades and that the use of benzene had been 
extremely restricted by the United States Bureau of Medicine 
and Surgery since January 1955.  Such use had specifically 
been prohibited since December 1970.  The shore use of 
benzene had been restricted to laboratory since the latter 
date.  Captain B. stated that considering the widespread 
prohibition and lack of reason for a fireman to utilize 
benzene, as well as the veteran's short naval career, it was 
very improbable that his routine duties would have resulted 
in significant occupational benzene exposure.  With regard to 
an association between the diagnosis of lymphocytic leukemia 
and exposure to benzene, chromates, and red lead paint, 
occupational medicine physicians with the Navy Environmental 
Health Center reviewed available information.  Based on 
epidemiologic and toxicologic studies of those chemicals and 
the veteran's likelihood of exposure in the Navy, it was 
considered unlikely that the veteran's service had caused his 
leukemia.  

In November 1998, J. R. B., a commander in the Navy Medical 
Corps stated that, while working at the Navy Environmental 
Health Center, he had researched the veteran's case and 
determined that the veteran's exposure to chemicals did not 
cause his lymphocytic leukemia.  



III.  Analysis

The veteran seeks service connection for lymphocytic 
leukemia.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Even if 
the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Where a veteran, who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946), develops certain chronic conditions, such 
as leukemia, to a degree of 10 percent or more within one 
year from separation from service, such diseases may be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.

A review of the evidence discloses that the veteran's 
leukemia was first clinically manifested in the late 1980's, 
many years after his discharge from service.  He maintains 
that such disorder is the result of chemical exposure in 
service, including exposure to benzene, yellow chromate, and 
red lead paint.  There is no competent evidence, however, 
that the veteran had exposure to such chemicals in service.  
Indeed, his service medical records are completely negative 
in that regard.  Moreover, by the time the veteran served on 
active duty, the Navy had restricted the use of such 
chemicals.  While his treating physician, Dr. B., notes that 
the veteran had a history of such exposure in service; that 
statement was a result of the veteran's report, rather than a 
review of the record.  As such, it cannot be considered 
competent evidence of the claimed benzene exposure in 
service.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (A 
bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)  

Even if the veteran did have the claimed exposure to 
carcinogens in service, the preponderance of the evidence is 
clearly against any competent evidence of a nexus between the 
claimed exposure and the onset of his lymphocytic leukemia.  
Although Dr. B. refers to some nonspecific literature showing 
an increased risk of lymphocytic leukemia in chemical workers 
and exposure to benzene, he never actually concludes that the 
veteran's lymphocytic leukemia is the result of such 
exposure.  

The veteran has submitted several articles showing a 
relationship between chemical exposure and the onset of 
cancer.  In particular, they show a relationship between 
benzene exposure and increased rates of leukemia for workers 
in the rubber industry.  While helpful from a general 
perspective, they do not show any relationship between 
exposure to benzene, yellow chromate, and/or red lead paint 
and an increased incidence of leukemia among members of the 
military.  Moreover, they do not show a cause and effect 
relationship between the claimed chemical exposure in service 
and the onset of lymphocytic leukemia in the veteran's 
specific case.  

In support of his claim, the veteran states that he was told 
by a military doctor, Lieutenant Commander B., that his 
lymphocytic leukemia was the result of chemical exposure in 
service.  In a written statement, however, Dr. B. reported 
that his research showed no relationship between the 
veteran's lymphocytic leukemia and the claimed chemical 
exposure in service.  Dr. B.'s conclusion is supported by 
medical personnel working for the Navy Environmental Health 
Center.  They also researched the question and found no nexus 
between the claimed exposure and the onset of lymphocytic 
leukemia in the veteran.  The only clear reports to the 
contrary come from the veteran.  While he is undoubtedly 
sincere in his beliefs, he is a layman and is not qualified 
to render opinions which require medical expertise, such as 
the cause of a particular disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, 
without more, cannot be considered competent evidence of a 
nexus between the claimed chemical exposure and the onset of 
lymphocytic leukemia.  Absent such evidence, service 
connection must be denied.  


ORDER

Entitlement to service connection for lymphocytic leukemia is 
denied.  



                       
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

